Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 1 of 20




                          EXHIBIT A
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 2 of 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-22471-DPG


   NORTH AMERICAN SUGAR INDUSTRIES INC.,

                                            Plaintiff,

                               v.

   XINJIANG GOLDWIND SCIENCE & TECHNOLOGY
   CO., LTD., GOLDWIND INTERNATIONAL
   HOLDINGS (HK) LTD., DSV AIR & SEA INC.,
   BBC CHARTERING USA, LLC, and
   BBC CHARTERING SINGAPORE PTE LTD.,

                                            Defendants.


                      DECLARATION OF JOHN AUERBACH
      IN SUPPORT OF PLAINTIFF NORTH AMERICAN SUGAR INDUSTRIES INC.’S
          MOTION FOR LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY

          I, John Auerbach, pursuant to 28 U.S.C. § 1746, declare as follows:

          1.      I am a Managing Director with the Berkley Research Group, LLC, and I maintain

   an office in that firm’s building located at 810 Seventh Avenue, Suite 4100, New York, NY

   10019. I am over the age of 18 and am competent to testify to the matters set forth herein.

          2.      I make this declaration in support of Plaintiff North American Sugar Industries

   Inc.’s Motion for Leave to Conduct Jurisdictional Discovery, and I have personal knowledge of

   the facts stated below.

          3.      Panjiva, Inc. is a subscription-based website with import and export details on

   commercial shipments worldwide. The company’s Panjiva database is one of several publicly

   available tools that allows users to view ocean freight shipment data for imports to and exports
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 3 of 20




   from the United States. 1 For any specific bill of lading, Panjiva provides a shipment profile that

   collects information from U.S. Customs and Border Protection’s Automatized Manifest System,

   including the Automated Commercial Environment, which is the primary system for the

   international trade community to submit import and export data to communicate with U.S.

   Customs and Border Protection and other participating government agencies. Per Panjiva, this

   data is collected and archived from these government systems on a daily basis.

           4.      On September 17, 2020, I downloaded from the Panjiva database the shipment

   profile for “House Bill of Lading DSVFHPR0023752.” A copy of this profile is provided at

   Exhibit A-1. Pursuant to the profile, the BBC Moonstone carried wind turbine blades from

   Tianjin, China to Miami, Florida. The profile identifies the “Carrier” as “DSVF,” and the

   corresponding “Master Bill of Lading Number” as “BBHYTIACAR001.”

           5.      On September 17, 2020, I downloaded from the Panjiva database the shipment

   profile for “House Bill of Lading DSVFHPR0023755.” A copy of this profile is provided at

   Exhibit A-2. Pursuant to the profile, the BBC Moonstone carried blade root frames and tip

   frames from Tianjin, China to Miami, Florida. The profile identifies the “Carrier” as “DSVF,”

   and the corresponding “Master Bill of Lading Number” as “BBHYTIACAR002.”

           6.      On September 17, 2020, I downloaded from the Panjiva database the shipment

   profile for “House Bill of Lading DFDSHPR0023508.” A copy of this profile is provided at

   Exhibit A-3. Pursuant to the profile, the BBC Jade carried windmill components from Tianjin,

   China to Miami, Florida. The profile identifies the “Carrier” as “DFDS,” and the corresponding

   “Master Bill of Lading Number” as “BBCHTIAPUE001.”




    1
        See Panjiva: United States Trade Data, https://panjiva.com/data/united-states-trade-data.


                                                    2
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 4 of 20




          7.     On September 17, 2020, I downloaded from the Panjiva database the shipment

   profile for “House Bill of Lading DFDSHPR0023522.” A copy of this profile is provided at

   Exhibit A-4. Pursuant to the profile, the BBC Jade carried windmill components from Tianjin,

   China to Miami, Florida. The profile identifies the “Carrier” as “DFDS,” and the corresponding

   “Master Bill of Lading Number” as “BBCHTIAPUE002.”

          I declare under penalty of perjury that the foregoing is true and correct.



                                                                        _______________________
                                                                        JOHN AUERBACH

   Executed on: September 25, 2020




                                                    3
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 5 of 20




                       EXHIBIT A-1
                                                                                                                   See Raw Record    Open in new tab       Print
               Shipment Profile for House Bill of Lading


               DSVFHPR0023752
               ARRIVED ON FEBRUARY 3, 2019 | DATA SOURCE: US IMPORTS



                Shipper
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 6 of 20
                                                                                           Contents                            Consignee
               Lm (China) Investment Co., Ltd.                                            1 Container • 293,658 kg             Empresa Importadora
                                                                                          LM 37. 3P2 BLADE
                                                                                                                               Exportadora De
               VILLA 7 NO.5 HENGYUAN RD YIXIANS
               CIENTIFIC INDUSTRY PARK TIANJIN CH                                                                              AMENIDAD NO.124 ENTRE NUEVAY 20
               INA 301726 TEL:+86 22 82193100 FAX:                                                      See details            DE MAYO. LA HABANA CUBA LA
               +86 22 82193100                                                                                                 HABANA CU




                                                                                                               ➤
                                                                                      ➤




                                                                                                                                       ➤




                                                                                                                                                       Map data ©2020




                                                                                                                                                Live Help
               Shipment Details                                                                                                         Show empty fields


                   Bill of Lading Number                                              DSVFHPR0023752

                   Bill of Lading Type                                                House

                   Master Bill of Lading Number                                       BBHYTIACAR001

                   Arrival Date                                                       2019-02-03

                   Shipment Origin                                                    China
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 7 of 20



                   Shipment Destination                                               Port Of Entry-Miami Seaport, Miami, Florida

                   Port of Unlading                                                   Port Of Entry-Miami Seaport, Miami, Florida

                   Port of Lading                                                     Tianjin, China

                   Place of Receipt                                                   TIANJIN XINGANG

                   Transport Method                                                   Maritime

                   Vessel                                                             BBC MOONSTONE

                   Is Containerized                                                   false

                   Quantity                                                           51

                   Measurement                                                        138

                   Weight (kg)                                                        293658

                   Weight (t)                                                         293.658

                   Weight (Original Format)                                           293658 KG

                   FROB                                                               true

                   Manifest Number                                                    000001

                   Number of Containers                                               1

                   Has LCL                                                            false




               Company Details                                                                                                          Show empty fields


                                                                                      Empresa Importadora Exportadora De
                                                                                      AMENIDAD NO.124 ENTRE NUEVAY 20 DE MAYO. LA HABANA CUBA LA
                                                                                      HABANA CU
                   Consignee



                                                                                      2 Shipments since February 2019



                                                                                                                                    Live Help
                                                                                      EMPRESA IMPORTADORA-EXPORTADORA DE
                   Consignee (Original Format)                                        AMENIDAD NO.124 ENTRE NUEVA Y 20 DE, MAYO., LA HABANA, CUBA, LA
                                                                                      HABANA CU

                                                                                      Lm (China) Investment Co., Ltd.
                                                                                      VILLA 7 NO.5 HENGYUAN RD YIXIANS CIENTIFIC INDUSTRY PARK TIANJIN
                                                                                      CH INA 301726 TEL:+86 22 82193100 FAX: +86 22 82193100
                   Shipper


                                                                                      140 Shipments since May 2018
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 8 of 20

                                                                                      LM (CHINA) INVESTMENT CO LTD
                   Shipper (Original Format)                                          NO 7 BUILDING NO 5 HENG YUAN ROAD, YI XIAN CHEMICAL INDUSTRY
                                                                                      PARK, TIANJIN CN TE+862282193100

                   Carrier                                                            DSVF - DSV OCEAN TRANSPORT


                   Notify Party

                   Notify Party SCAC                                                  DSVF - DSV OCEAN TRANSPORT




               1 Container


               Container 1                                                                                           Show empty fields


                   Container Numbers                                                  NC                                                    Not reported

                   HS Code

                   Goods Shipped                                                      LM 37. 3P2 BLADE

                   Dangerous Goods                                                    false

                   GICS [IB]                                                          [object Object]




                                                                                                                                         Live Help
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 9 of 20




                       EXHIBIT A-2




                                         2
                                                                                                                    See Raw Record    Open in new tab        Print
               Shipment Profile for House Bill of Lading


               DSVFHPR0023755
               ARRIVED ON FEBRUARY 3, 2019 | DATA SOURCE: US IMPORTS



                Shipper
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 10 of 20
                                                                                            Contents                            Consignee
               Xinjiang Goldwind Science                                                   1 Container • 101,109 kg             Empresa Importadora
                                                                                           BLADE ROOT FRAME & TIP FRAME
                                                                                                                                Exportadora De
               107 SHANGHAI RD ZINJIANG CN
                                                                                                                                AMENIDAD NO.124 ENTRE NUEVAY 20
                                                                                                         See details            DE MAYO. LA HABANA CUBA LA
                                                                                                                                HABANA CU




                                                                                                                       ➤


                                                                                       ➤




                                                                                                                                              ➤




                                                                                                                                                         Map data ©2020




                                                                                                                                                  Live Help
               Shipment Details                                                                                                          Show empty fields


                    Bill of Lading Number                                              DSVFHPR0023755

                    Bill of Lading Type                                                House

                    Master Bill of Lading Number                                       BBHYTIACAR002

                    Arrival Date                                                       2019-02-03

                    Shipment Origin                                                    China
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 11 of 20



                    Shipment Destination                                               Port Of Entry-Miami Seaport, Miami, Florida

                    Port of Unlading                                                   Port Of Entry-Miami Seaport, Miami, Florida

                    Port of Lading                                                     Tianjin, China

                    Place of Receipt                                                   TIANJIN XINGANG

                    Transport Method                                                   Maritime

                    Vessel                                                             BBC MOONSTONE

                    Is Containerized                                                   false

                    Quantity                                                           102

                    Measurement                                                        6

                    Weight (kg)                                                        101109

                    Weight (t)                                                         101.109

                    Weight (Original Format)                                           101109 KG

                    FROB                                                               true

                    Manifest Number                                                    000001

                    Number of Containers                                               1

                    Has LCL                                                            false




               Company Details                                                                                                           Show empty fields


                                                                                       Empresa Importadora Exportadora De
                                                                                       AMENIDAD NO.124 ENTRE NUEVAY 20 DE MAYO. LA HABANA CUBA LA
                                                                                       HABANA CU
                    Consignee



                                                                                       2 Shipments since February 2019



                                                                                                                                     Live Help
                                                                                       EMPRESA IMPORTADORA-EXPORTADORA DE
                    Consignee (Original Format)                                        AMENIDAD NO.124 ENTRE NUEVA Y 20 DE, MAYO., LA HABANA, CUBA, LA
                                                                                       HABANA CU

                                                                                       Xinjiang Goldwind Science
                                                                                       107 SHANGHAI RD ZINJIANG CN
                    Shipper


                                                                                       13 Shipments since October 2015

                                                                                       XINJIANG GOLDWIND SCIENCE & TECHNOL
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 12 of 20

                    Shipper (Original Format)                                          DEVELOPMENT ZONE URUMQI, XINJIANG CHINA 830026, XINJIANG CN
                                                                                       TE+869913767450

                    Shipper Global HQ                                                  Xinjiang Goldwind Science

                    Shipper Domestic HQ                                                Xinjiang Goldwind Science

                                                                                       Xinjiang Goldwind Science & Technology Co., Ltd.
                                                                                       No. 107 Shanghai Road, Economic & Technological Development Zn, Urumqi
                    Shipper Ultimate Parent
                                                                                       Xinjiang Uygur Province 830026, China
                                                                                       www.goldwind.com.cn/

                    Carrier                                                            DSVF - DSV OCEAN TRANSPORT


                    Notify Party

                    Notify Party SCAC                                                  DSVF - DSV OCEAN TRANSPORT




               1 Container


               Container 1                                                                                               Show empty fields


                    Container Numbers                                                  NC                                                       Not reported


                    HS Code                                                              7326.90


                    Goods Shipped                                                      BLADE ROOT FRAME & TIP FRAME

                    Dangerous Goods                                                    false

                    GICS [IB]                                                          [object Object]




                                                                                                                                             Live Help
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 13 of 20




                        EXHIBIT A-3




                                         3
  Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 14 of 20

                                                               See Raw Record    Open in new tab       Print
Shipment Profile for House Bill of Lading


DFDSHPR0023508
ARRIVED ON DECEMBER 7, 2018 | DATA SOURCE: US IMPORTS



 Shipper                              Contents                            Consignee
Lm (China) Investment Co., Ltd.       1 Container • 34,449,800 kg          Empresa Importadora
                                      WINDMILL COMPONENTS
                                                                           Expotradora
VILLA 7 NO.5 HENGYUAN RD YIXIANS
CIENTIFIC INDUSTRY PARK TIANJIN CH                                         AMENIDAD 124 ENTRE NUEVAY 20 DE
INA 301726 TEL:+86 22 82193100 FAX:                 See details            MAYO HAVANNA CU
+86 22 82193100




                                                           ➤
                      ➤




                                                                                            Live Help
               Shipment Details                                                                                                          Show empty fields


                    Bill of Lading Number                                              DFDSHPR0023508

                    Bill of Lading Type                                                House

                    Master Bill of Lading Number                                       BBCHTIAPUE001

                    Arrival Date                                                       2018-12-07

                    Shipment Origin                                                    China
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 15 of 20


                    Shipment Destination                                               Port Of Entry-Miami Seaport, Miami, Florida

                    Port of Unlading                                                   Port Of Entry-Miami Seaport, Miami, Florida

                    Port of Lading                                                     Tianjin, China

                    Place of Receipt                                                   TIANJIN

                    Transport Method                                                   Maritime

                    Vessel                                                             BBC JADE

                    Is Containerized                                                   false

                    Quantity                                                           153

                    Weight (kg)                                                        34449800

                    Weight (t)                                                         34449.8

                    Weight (Original Format)                                           34449767 KG

                    Value of Goods (USD)                                               44096000

                    FROB                                                               true

                    Manifest Number                                                    154433

                    Number of Containers                                               1

                    Has LCL                                                            false




               Company Details                                                                                                           Show empty fields


                                                                                       Empresa Importadora Expotradora
                                                                                       AMENIDAD 124 ENTRE NUEVAY 20 DE MAYO HAVANNA CU
                    Consignee


                                                                                       2 Shipments since December 2018


                                                                                                                                     Live Help
                                                                                       EMPRESA IMPORTADORA EXPOTRADORA
                    Consignee (Original Format)
                                                                                       AMENIDAD 124, ENTRE NUEVA Y 20 DE MAYO, HAVANNA CU

                                                                                       Lm (China) Investment Co., Ltd.
                                                                                       VILLA 7 NO.5 HENGYUAN RD YIXIANS CIENTIFIC INDUSTRY PARK TIANJIN
                                                                                       CH INA 301726 TEL:+86 22 82193100 FAX: +86 22 82193100
                    Shipper



                                                                                       140 Shipments since May 2018

                                                                                       LM CHINA INVESTMENT CO LTD
                    Shipper (Original Format)
                                                                                       NO 7 BLDG 5, HENG YAUN RD, TIANJIN CN
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 16 of 20




                    Carrier                                                            DFDS - DSV OCEAN TRANSPORT A/S


                    Notify Party
                                                                                       BBCH - BBC CHARTERING & LOGISTIC GMBH & CO KG
                    Notify Party SCAC
                                                                                       DFDS - DSV OCEAN TRANSPORT A/S




               1 Container


               Container 1                                                                                              Show empty fields


                    Container Numbers                                                  NC1                                                     Not reported


                    HS Code                                                              1108.14


                    Goods Shipped                                                      WINDMILL COMPONENTS

                    Dangerous Goods                                                    false

                    GICS [IB]                                                          [object Object]




                                                                                                                                            Live Help
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 17 of 20




                        EXHIBIT A-4




                                         4
  Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 18 of 20

                                                               See Raw Record    Open in new tab       Print
Shipment Profile for House Bill of Lading


DFDSHPR0023522
ARRIVED ON DECEMBER 7, 2018 | DATA SOURCE: US IMPORTS



 Shipper                              Contents                            Consignee
Lm (China) Investment Co., Ltd.       1 Container • 394,767 kg             Empresa Importadora
                                      WINDMILL COMPONENTS
                                                                           Expotradora
VILLA 7 NO.5 HENGYUAN RD YIXIANS
CIENTIFIC INDUSTRY PARK TIANJIN CH                                         AMENIDAD 124 ENTRE NUEVAY 20 DE
INA 301726 TEL:+86 22 82193100 FAX:                 See details            MAYO HAVANNA CU
+86 22 82193100




                                                           ➤
                      ➤




                                                                                            Live Help
               Shipment Details                                                                                                          Show empty fields


                    Bill of Lading Number                                              DFDSHPR0023522

                    Bill of Lading Type                                                House

                    Master Bill of Lading Number                                       BBCHTIAPUE002

                    Arrival Date                                                       2018-12-07

                    Shipment Origin                                                    China
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 19 of 20


                    Shipment Destination                                               Port Of Entry-Miami Seaport, Miami, Florida

                    Port of Unlading                                                   Port Of Entry-Miami Seaport, Miami, Florida

                    Port of Lading                                                     Tianjin, China

                    Place of Receipt                                                   TIANJIN

                    Transport Method                                                   Maritime

                    Vessel                                                             BBC JADE

                    Is Containerized                                                   false

                    Quantity                                                           153

                    Weight (kg)                                                        394767

                    Weight (t)                                                         394.767

                    Weight (Original Format)                                           394767 KG

                    Value of Goods (USD)                                               505000

                    FROB                                                               true

                    Manifest Number                                                    154433

                    Number of Containers                                               1

                    Has LCL                                                            false




               Company Details                                                                                                           Show empty fields


                                                                                       Empresa Importadora Expotradora
                                                                                       AMENIDAD 124 ENTRE NUEVAY 20 DE MAYO HAVANNA CU
                    Consignee


                                                                                       2 Shipments since December 2018


                                                                                                                                     Live Help
                                                                                       EMPRESA IMPORTADORA EXPOTRADORA
                    Consignee (Original Format)
                                                                                       AMENIDAD 124, ENTRE NUEVA Y 20 DE MAYO, HAVANNA CU

                                                                                       Lm (China) Investment Co., Ltd.
                                                                                       VILLA 7 NO.5 HENGYUAN RD YIXIANS CIENTIFIC INDUSTRY PARK TIANJIN
                                                                                       CH INA 301726 TEL:+86 22 82193100 FAX: +86 22 82193100
                    Shipper



                                                                                       140 Shipments since May 2018

                                                                                       LM CHINA INVESTMENT CO LTD
                    Shipper (Original Format)
                                                                                       NO 7 BLDG 5, HENG YAUN RD, TIANJIN CN
Case 1:20-cv-22471-DPG Document 59-1 Entered on FLSD Docket 09/29/2020 Page 20 of 20




                    Carrier                                                            DFDS - DSV OCEAN TRANSPORT A/S


                    Notify Party
                                                                                       BBCH - BBC CHARTERING & LOGISTIC GMBH & CO KG
                    Notify Party SCAC
                                                                                       DFDS - DSV OCEAN TRANSPORT A/S




               1 Container


               Container 1                                                                                              Show empty fields


                    Container Numbers                                                  NC1                                                     Not reported


                    HS Code                                                              1108.14


                    Goods Shipped                                                      WINDMILL COMPONENTS

                    Dangerous Goods                                                    false

                    GICS [IB]                                                          [object Object]




                                                                                                                                            Live Help
